      Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 1 of 22



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )       CR. NO. 2:18-CR-116-MHT-WC
                                                )
G. FORD GILBERT,                                )
MARTIN J. CONNORS, and                          )
RANDALL M. DAVIS                                )

                                GOVERNMENT’S TRIAL BRIEF

        Comes now the United States of America, by and through Louis V. Franklin, Sr., United

States Attorney for the Middle District of Alabama, and submits this trial brief. The following sets

forth: (1) the facts to be established at trial; (2) the case’s procedural history; (3) the elements of the

charged offenses; (4) the means by which the government intends to prove the charged offense; and

(5) evidentiary issues likely to arise.

                                          I. BACKGROUND

        The government’s trial evidence will establish that, during 2015 and 2016, Defendant G.

Ford Gilbert orchestrated a scheme to use bribery of a state legislator to advance through the

Alabama Legislature a bill advantageous to a business Gilbert owned. The details of this

scheme, which the government will establish at trial, are as follows.

A.      Trina Health, LLC

        Trina Health, LLC (Trina Health) was a Sacramento, California-based health care

services corporation formed in approximately 2012. Defendant Gilbert was the founder and

president of Trina Health. During the relevant period, Trina Health operated, through license

agreements, diabetes treatment clinics. At these clinics, patients received outpatient intravenous

insulin infusion therapy (OIVIT). According to Trina Health’s promotional materials, the
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 2 of 22



treatment was administered by providing through intravenous injection pulses of insulin

necessary to stimulate carbohydrate metabolism.

       As noted, Trina Health’s business model was based on license agreements. Individuals

purchased territorial rights from Trina Health and then operated individual clinics under license

agreements with Trina Health.

B.     Trina Health’s Expansion into Southern Alabama

       In February of 2014, CP Homes LP (CP Homes), a Dallas, Texas-based owner of nursing

homes and retirement facilities in Texas and Alabama, purchased the rights to open Trina Health

clinics in the southern portion of Alabama. To do so, CP Homes formed a subsidiary

corporation, Trina Health of Alabama. The subsidiary then opened two clinics—one in

Fairhope, Alabama and one in Foley, Alabama. The business hired local doctors to work at the

clinic and oversee the operation of the intravenous insulin injection machines.

       Initially, the Foley and Fairhope clinics submitted claims to the state’s largest private

health insurer, Blue Cross-Blue Shield of Alabama (BCBS-AL) and BCBS-AL paid those

claims. Importantly, BCBS-AL did this somewhat unwittingly. Trina Health instructed the

physicians employed by the clinics to refrain from submitting claims using the Healthcare

Common Procedure Coding System (HCPCS) code assigned by the Center for Medicare and

Medicaid Services (CMS) for outpatient intravenous insulin injection therapy.

       In 2010, CMS assigned an HCPCS code to OIVIT, the therapy offered at Trina health

clinics. CMS also issued a decision stating that CMS programs would not cover OIVIT.

Because BCBS-AL generally follows CMS coverage decisions, had the Trina-Health doctors

used that code, then BCBS-AL would have denied the claims submitted by the physicians at the

Foley and Fairhope clinics. However, Trina Health physicians did not submit claims using the



                                                 2
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 3 of 22



HCPCS code applicable to OIVIT. Rather, they placed on submitted claims the HCPCS codes

applicable for the various component parts of the treatment. By billing for the component parts,

rather than the whole, Trina Health kept BCBS-AL from realizing that it was paying for a non-

covered treatment. In most cases, BCBS-AL paid around $650 per three-hour treatment session.

C.     Trina Health’s Expansion into Northern Alabama

       In 2015, that another investor group became interested in opening a clinic in Alabama.

This group focused its attention on the northern portion of the state. The northern Alabama

investor group’s leader was Charles Burbage. In 2015, Burbage purchased from Trina Health the

territorial rights to the Birmingham area. He then registered a corporation in Wyoming, Trina

Health Care Partners, LLC (THCP), through which he planned to operate the northern Alabama

clinics. Subsequently, Burbage created a subsidiary business to own the Birmingham clinic,

THCP BHAM AL 1, LLC. (THCP Bham). That business was also registered in Wyoming.

After forming his business, Burbage began to recruit other folks to help him in the enterprise.

Among the people he identified was Micky Hammon, a Decatur businessman and a member of

the Alabama House of Representatives. In fact, at that time, Hammon served as the chamber’s

majority leader. Sometime in 2014, Burbage described the business model to Hammon.

Hammon was immediately interested. Burbage then took Hammon to the Fairhope and Foley

clinics to demonstrate to Hammon the sort of work that the clinics did. During that trip, Burbage

introduced Hammon to Gilbert, who happened to be in town.

       Before forming his businesses, Burbage began to recruit other individuals to help him in

the enterprise. Among the people he identified was Micky Hammon, a Decatur, Alabama

businessman and the majority leader of the Alabama House of Representatives. Sometime in

2014, Burbage described the business model to Hammon. Hammon was immediately interested.



                                                 3
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 4 of 22



Burbage then took Hammon to the Fairhope and Foley clinics to demonstrate to Hammon the

sort of work that the clinics did. During that trip, Burbage introduced Hammon to Gilbert, who

happened to be in town.

       After touring the clinics, Hammon agreed to become a member of the ownership group

for the THCP venture. There was only one problem. As Burbage knew, Hammon lacked the

funds to invest. He lacked any capital to use to obtain an ownership interest. Desiring to have

Hammon in the business, Burbage offered Hammon the opportunity to receive an ownership

interest in THCP as a “finder’s fee” if Hammon was able to recruit other investors.

       Soon thereafter, Hammon shared this business opportunity with Defendant Randall M.

Davis. Davis was also a member of the Alabama House of Representatives, representing

portions of Baldwin and Mobile Counties. Davis agreed to help Hammon recruit investors.

       During the latter half of 2014 and into early 2015, Hammon and Davis actively sought

investors for THCP. They did so by attending meetings with and emailing Trina Health

promotional materials to potential investors. In May of 2015, Hammon found a group of

investors willing to pay to Burbage almost $400,000 in exchange for an ownership interest in

THCP. For finding these investors, Burbage gave Hammon a 5 percent stake in the business. At

Hammon’s request, Burbage subsequently reduced the ownership interest to four percent.

Hammon requested this reduction in equity so that he could legally avoid disclosing his

ownership interest on Statement of Economic Interests Forms that Alabama law required

Hammon to file each year.

D.     Problems with BCBS-AL and the Opening of the Hoover, Alabama Trina Health-
       Affiliated Clinic

       Meanwhile, in May of 2015, BCBS-AL realized that the health care providers at the

Foley and Fairhope Trina Health-affiliated clinics had been submitting claims for non-covered


                                                4
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 5 of 22



services. Accordingly, that month, BCBS-AL’s Network Integrity office officials sent letters to

the health care providers at those clinics requesting repayment of funds paid for OIVIT services.

The health care providers shared the letters with the officials of their corporate owner, CP

Homes. The CP Homes officials promptly forwarded the BCBS-AL letters on to Defendant

Gilbert. In response, Gilbert assured the health care providers and the CP Homes officials that

he would be able to persuade BCBS-AL to change its position regarding coverage of the

treatment.

       On August 1, 2015, Gilbert attended a meeting at the BCBS-AL headquarters in

Birmingham, Alabama with the Foley and Fairhope health care providers and the BCBS-AL

Network Integrity officials. As the BCBS-AL officials understood it, Gilbert was appearing as

the legal representative of the health care providers. Not long after the meeting got underway,

though, Gilbert identified himself as the owner of Trina Health and the founder of the Artificial

Pancreas Treatment. Gilbert urged BCBS-AL to change its position regarding coverage of the

treatment. The Network Integrity officials informed Gilbert that it was not their place to make

prospective decisions regarding coverage; theirs was only to seek to recover money erroneously

paid. Gilbert then requested a meeting with the employees of BCBS-AL’s Medical Policy

office—the people who would be able to change the company’s coverage decision regarding the

Trina Health treatments.

       Soon after the August 1 meeting, Gilbert informed Hammon and Burbage of the

problems the Baldwin County clinics had encountered with BCBS-AL. At that point, the Hoover

clinic was just weeks away from opening. Gilbert suggested that the Hoover clinic was likely to

encounter the same issues when its providers submitted claims to BCBS-AL. Nevertheless,




                                                 5
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 6 of 22



Gilbert encouraged Hammon and Burbage to proceed with opening the clinic. Gilbert was

confident that BCBS-AL would soon be changing its decision.

       Accepting of Gilbert’s assurances, Hammon and Burbage elected to proceed with

opening the Hoover clinic. On September 15, 2015, Gilbert, Hammon, and Burbage attended the

grand opening ceremony for the Hoover clinic. So too did then-Alabama Governor Robert

Bentley. Bentley attended at Hammon’s request. Soon after the grand opening ceremony, a CP

Homes executive wrote to another executive regarding a conversation she had with Hammon

during the event. She wrote that Hammon promised to “bring in his friends . . . for more

leverage force” in the dispute with BCBS-AL.

       During the fall of 2015, Gilbert formed a group he named the “BlueGate Coalition.” He

described the group as “an unincorporated association helping victims and fighting insurance

abuses.” The group’s slogan added that “membership is free and confidential.” In a BlueGate

Coalition promotional letter, Gilbert described a plan of action to challenge BCBS-AL’s denial

of coverage for Trina Health’s treatment. That plan consisted of, inter alia: (1) launching a

public opinion campaign; (2) filing state court lawsuits in Baldwin County, Alabama; (3) filing

federal ERISA and RICO lawsuits; (4) enlisting the help of the Alabama Education Association;

and (5) advocating for the enactment of state laws requiring BCBS-AL to cover the therapy.

       On November 30, 2015, Gilbert and others (not including Hammon) attended a meeting

at the BCBS-AL office. Unlike the August 1 meeting with the Network Integrity officials, this

meeting was with the employees of BCBS-AL’s Medical Policy office. The purpose of the

meeting was for Gilbert to make a presentation designed to persuade BCBS-AL to reconsider its

position During that meeting, Gilbert advocated for BCBS-AL to cover the therapy. BCSBS-

AL’s physicians and attorneys informed Gilbert that BCBS-AL would not be covering the



                                                 6
      Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 7 of 22



therapy, consistent with the CMS guidance. Gilbert argued that the CMS memorandum did not

cover the artificial pancreas treatment. BCBS-AL doctors disagreed. During a subsequent

meeting in December of 2016, Gilbert became hostile. At some point during the meeting, he

stated, “We will see what the legislature has to say about this.”

       Thereafter, during January and February of 2016, Gilbert sent a barrage of emails to

various BCBS-AL officials. In those emails, Gilbert accused BCBS-AL of extortion,

intentionally causing sickness in Alabama, and various other nefarious things. Gilbert blind

carbon copied Hammon on each of his emails to BCBS-AL. Gilbert was unable to persuade

BCBS-AL to reconsider its position.

       In early 2016, as Gilbert began to focus on a legislative solution to his problem, he turned

to Hammon for assistance. Gilbert asked Hammon to introduce a bill and to push for its passage.

Hammon informed them that his doing so would violate state law. Around this time, Gilbert

began to refer to Hammon using the alias “Bill Johnson.”

E.     The Drafting of H.B. 415

       Notwithstanding Hammon’s refusal to overtly help Gilbert, Hammon remained intimately

involved in Gilbert’s plan to push for legislation.

       Gilbert hired a lobbyist to assist in the legislative effort, Defendant Marty Connors.

Officially, it was CP Homes—the owner of the Foley and Fairhope clinics—employing Connors.

However, CP Homes authorized Connors to take direction from Gilbert.

       In February of 2016, Connors sent an email to Gilbert stating that Defendant Davis had

told him about a bill that had just been introduced in the House of Representatives that would

require health insurance companies to cover a certain form of cancer treatment. Connors

suggested that this bill could serve as a model for a Trina Health-backed bill. Gilbert agreed and



                                                  7
      Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 8 of 22



asked Connors to send him a copy of the bill. Connors complied. Gilbert then drafted a bill that

effectively would require all health insurance companies in Alabama to OIVIT. Gilbert showed

the bill to Hammon and Hammon instructed Gilbert to get it to Connors. Gilbert did so.

       Thereafter, Connors tried to find a sponsor for the bill. He first approached Rep. Ron

Johnson—the sponsor of the cancer treatment related bill. Rep. Johnson was frustrated that

BCBS-AL was blocking his bill and was eager to ramp up his fight with BCBS-AL. Thus, he

agreed to sponsor the Trina Health-backed bill.

       Connors also spoke with Defendant Davis. Davis, motivated in part by his friendship

with Hammon and his desire to assist Hammon’s business venture, agreed to support the bill.

       Around the same time that Gilbert drafted his bill, he also began a lobbying campaign of

his own. Hammon introduced Gilbert to Rep. Jack Williams of Hoover, Alabama. Williams was

a longtime member of the House of Representatives and the chairman of the Commerce and

Small Business Committee. In February of 2016, Gilbert traveled to Alabama and had dinner

with Williams. As it turned out, Williams and Gilbert had a mutual friend. In light of this

connection and Hammon’s interest in the bill, Williams was receptive to Gilbert’s entreaties to

assist him in the fight with BCBS-AL. Williams told Gilbert that he (Williams) would see to it

that, once introduced, any legislation was assigned to his committee.

       After that dinner, Williams called Hammon and told him about the dinner and Williams’s

enthusiasm for Trina Health’s work. Hammon and Williams also discussed Hammon’s financial

interest in Trina Health.

F.     Gilbert’s Intervention in Hammon’s Debt Collection Case




                                                  8
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 9 of 22



        Throughout the entire period he was associated with Trina Health, Hammon was

experiencing dire financial problems. One of those problems was an outstanding debt that

Hammon owed to Regions Financial Corporation (Regions) of approximately $240,000. The

note was past due, and, in 2015, Regions obtained a consent judgment against Hammon in the

amount due on the note.

       Under that consent judgment, Hammon had 12 months to pay the full amount due. That

12-month period was set to expire in February of 2016. Accordingly, an attorney for Regions,

Kevin Gray (then of Maynard, Cooper & Gale, P.C. in Birmingham), had been coordinating with

Hammon’s attorney regarding the possibility of extending the repayment period. During those

conversations, Hammon’s attorney suggested that Hammon was working on a business deal with

Gilbert and that Hammon anticipated coming into a large sum of money very soon.

       Soon thereafter, in late January or early February of 2016—at the same time that Gilbert

was scheming to get his bill through the legislature—Gilbert telephoned Gray. During that

conversation, which occurred after Hammon supposedly renounced his affiliation with Trina

Health, Gilbert told Gray that Hammon was actively recruiting investors for Trina Health and

that Hammon would receive substantial finder’s fees for each investor recruited. Gilbert also

acknowledged the ongoing dispute with BCBS-AL, but stated that the dispute would soon be

resolved in Trina Health’s favor. Gilbert did not mention the bill, though. Gilbert simply asked

that Regions extend the repayment period on the consent judgment.

       A few days later, on February 13, 2016, Gilbert sent Gray an email and blind carbon

copied Hammon. In that letter, Gilbert wrote, “Micky Hammon has been working on the

massive diabetes problem of Alabama for over a year. Through his funding and associates, he

was able to get our company to open 3 clinics in Alabama, (Hoover, Fairhope and Foley).” As



                                                9
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 10 of 22



Gilbert would later admit during grand jury testimony, this statement was a lie. Hammon had

played no role in the opening of the Foley and Fairhope clinics and Hammon had not put any

money forward to open the Hoover clinic. Later in the email, Gilbert bragged about the

governor’s attendance at the opening of the Hoover clinic and then stated that BCBS-AL was to

blame for Hammon not having already repaid Regions. Gilbert assured Gray that Trina Health

would become profitable soon and when it did, Hammon would be able to “use funds to pay off

the debt to [Regions].” Gilbert added that the phone call and letter were “not a pie in the sky or

delaying tactic.” Gilbert claimed that he “ha[d] a certain amount of credibility, being the law

firm partner of Supreme Court Justice Anthony M. Kennedy and having represented Ronald

Ragan [sic] personally.” Gilbert closed the letter as follows: “Please allow me to facilitate

payment that is helpful to all.”

          After Gilbert sent the February 13 email, Hammon sent an email to Gilbert. The email

stated: “Great letter. Thank you Ford.”

          On March 1, 2016, Gilbert sent Gray another email. In this message, Gilbert stated that

he was “ready to write the instructions from the Bank to Trina Health for Trina to pay the Bank

first, with an ongoing payment plan at the same time.” This appeared to suggest that Gilbert was

willing to directly pay Hammon’s debt and then permit Hammon to make payments to Trina

Health.

          At this time, Hammon understood that Gilbert’s intervention with Regions was directly

related to Hammon’s willingness to assist Gilbert with the legislation. Specifically, Hammon

thought that Gilbert was doing this in order to get Hammon to push the bill through the House of

Representatives because, in Hammon’s words, Hammon “ran the show in the State House.”

G.        Introduction of H.B. 415



                                                 10
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 11 of 22



       A little while later, Gilbert provided his draft bill to Connors who then presented it to the

Alabama Legislative Reference Service in order for it to be put into the appropriate style.

Connors did so under granted authority from Williams. As they prepared to introduce the bill,

Hammon was consulted at every turn.

       For example, on March 1, 2016, Connors sent an email to Gilbert and others (and blind

carbon copied Hammon) stating that he “had a strategic chat with Majority Leader tonight before

[he] got to the Senator Shelby event.” The email went on to state that Hammon, the House

majority leader, advised that the bill should go to the “Commerce [Committee] (Williams).”

Connors suggested a conference call and then closed by writing, “I’ll talk to Leader.” The next

day, Gilbert scheduled a conference call. He included Hammon on the email doing so. When

interviewed, Hammon remembered Connors approaching him at the event. Hammon said that

Connors requested that Hammon present the bill to the Legislative Reference Service for

introduction. Hammon insisted that he could not do so. Hammon suggested that Williams

would be the best person to do that.

       Thereafter, on March 15, 2016, Johnson introduced the bill into the House of

Representatives. The bill was captioned, H.B. 415. At Williams’s request, Speaker Mike

Hubbard assigned the bill to Williams’s committee, the Commerce and Small Business

Committee. Several members of the committee thought that this was odd and that the bill would

more appropriately go to the Health or Insurance Committees. When one member asked

Williams why the bill was in the Commerce and Small Business Committee, Williams,

according to Garrett, said that he was “trying to help out Micky [Hammon].”




                                                11
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 12 of 22



       Shortly after the bill’s introduction, in April of 2016, Gilbert came to Montgomery and

attended, at Hammon’s invitation, a lunch meeting of the House Republican Caucus. The

meeting occurred in the Alabama State House. Defendant Davis introduced Gilbert.

H.     Hearing on H.B. 415

       Once the bill was assigned to Williams’s committee, Williams scheduled a hearing. The

date of the hearing was to be April 13, 2016. On April 2, Gilbert sent an email to various Trina

Health investors and affiliates. The subject line stated “Our Bill.” Gilbert blind carbon copied

Hammon on the message. In the email, Gilbert informed the recipients of the date of the hearing

and asked that the recipients help to generate “such a newsworthy event” that BCBS-AL would

“recant” or the bill would pass out of committee.

       On April 11, 2016, Gilbert arrived in Montgomery. When he did, he sent an email to

Burbage, Connors, Williams, and Davis reporting his arrival. He blind carbon copied Hammon

on the email.

       The day of the hearing, Hammon, Williams, Connors, Gilbert, and Davis had a meeting.

During that meeting, they discussed how the hearing might go and that the hearing could be a

tool for forcing BCBS-AL to negotiate with Trina Health. Williams later reported that, although

he had independent motivations for attending the meeting and holding the hearing, he also knew

that a resolution to the issue would be of some benefit to Hammon.

       At the hearing, Gilbert spoke in favor of the bill. So too did Davis. During his remarks,

Davis falsely claimed that the Foley and Fairhope clinics were located in his district. As he

knew, neither one actually was. A BCBS-AL physician testified in opposition. Hammon did not

personally attend the hearing. However, he lurked outside the hallway and periodically listened

through the door.



                                                12
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 13 of 22



       Williams scheduled the bill for a vote during an April 19, 2016 committee meeting.

However, before that date, Williams pulled the bill from the committee’s calendar. The bill

ultimately died in the committee.

I.     April 2016 Payments to Hammon

       While the bill was pending in the state legislature, on April 7, 2016, Trina Health wired

to Hammon’s personal bank account $2,000.

J.     Subsequent Efforts by Gilbert

       After the bill failed, Gilbert was not entirely deterred. Gilbert began to discuss making

another attempt at passing a bill—this time during the 2017 legislative session. To that end,

Gilbert asked Hammon for his assistance. Hammon was not eager to help. In an attempt to

change Hammon’s mind, Gilbert again brought up the issue of helping Hammon pay his debt.

       Specifically, in May of 2016, Hammon sent to Gilbert a message regarding his

outstanding debt. Gilbert replied that he would be willing to pay “all fees due” to Hammon

directly to “Regents [sic] Bank.” Gilbert did not specify just what “fees” were due or why Trina

Health owed Hammon “fees.”

       Cut off from funding by health insurance companies, Trina Health’s Alabama clinics

closed in 2017.

                                II. PROCEDURAL HISTORY

A.     Initial Indictment and Not Guilty Pleas

       On March 4, 2018, the grand jury returned a 14-count indictment against Gilbert,

Connors, and Williams. Doc. 1. The indictment charged the defendants with, inter alia,

conspiring to commit bribery, in violation of 18 U.S.C. § 371. Id. at 1–17. The bribery scheme

alleged was based on the above-described events. See id. The indictment did not charge



                                                13
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 14 of 22



Hammon, as Hammon had previously pleaded guilty in a related case. See United States v.

Micky Ray Hammon, 2:17-CR-427-MHT-CSC (M.D. Ala.).

       On April 18, 2018, the defendants appeared before a magistrate judge and pleaded not

guilty to the charges. Doc. 25.

B.     Superseding Indictment and Not Guilty Pleas

       On July 24, 2018, the grand jury returned a superseding indictment. Doc. 69. Count one

of the superseding indictment generally alleges a similar conspiracy offense as the one set forth

in the original indictment. See id. at 1–50. The new indictment does, however, contain more

factual allegations than did the original one. Additionally, the superseding indictment adds

Defendant Davis and removes Defendant Williams.

       Counts 2 through 5 each charge Gilbert with substantive acts of bribery concerning a

federal program, in violation of 18 U.S.C. § 666(a)(2). Id. at 50–52. Each count is based on a

separate thing of value Gilbert gave to Hammon in exchange for Hammon’s exerting influence in

the Alabama Legislature on Gilbert’s behalf. See id.

       Counts 6 and 7 allege that Gilbert violated the Travel Act, see 18 U.S.C. § 1952(a)(3), by

engaging in interstate travel and sending email communications in furtherance of state law

bribery offenses. Doc. 69 at 52–53. Count 8 is similar. It charges Davis with violating the

Travel Act by sending email messages in furtherance of a state law bribery scheme. Id. at 54.

Last, Count 9 alleges that Connors made a false statement to a federal agent about a matter

material to the federal government, in violation of 18 U.S.C. § 1001. Id. at 54–55.

       On August 8, 2018, Defendants Gilbert, Connors, and Davis appeared before a magistrate

judge. Each pleaded not guilty to the counts alleged in the superseding indictment. Doc. 101;

Doc. 102; Doc. 103.



                                                14
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 15 of 22



                             III. ELEMENTS OF THE OFFENSES

         The following describes the elements the government will need to establish as to each

count.

A.       Conspiracy – Count 1

         To convict the defendants on count 1, the government will be required to prove: (1) two

or more persons, in some way, agreed to accomplish a shared and unlawful plan; (2) the

defendant knew the unlawful purpose of the plan and willfully joined in it; (3) during the

conspiracy, one of the conspirators knowingly engaged in at least one overt act as described in

the indictment; and (4) the overt act was committed at or about the time alleged and with the

purpose of carrying out or accomplishing some object of the conspiracy. See 11th Cir. Pattern

Crim. Jury Inst. O13.1 (2018).

B.       Bribery Concerning Federal Programs – Counts 2 through 5

         To convict Gilbert on Counts 2 through 5 the government will need to show: (1) the

defendant gave something of value to a person; (2) the defendant did so with the intent to

corruptly influence or reward an organization of a state, local, or tribal government; (3) the

defendant gave the thing of value in connection with any business, transaction, or series of

transactions of such organization, government, or agency involving anything of value of $5,000

or more; and (4) the organization, government, or agency at issue received, in any one year

period, benefits in excess of $10,000 under a federal program involving a grant, contract,

subsidy, loan, guarantee, insurance, or other form of federal assistance. See United States v.

McNair, 605 F.3d 1152, 1186 (11th Cir. 2010).

C.       Travel Act – Counts 6 through 8




                                                 15
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 16 of 22



       As for Counts 6 through 8, to convict Gilbert and Davis, the government will be required

to prove: (1) the defendant traveled in interstate or foreign commerce, or sent electronic

communications in interstate or foreign commerce; (2) the defendant traveled with or sent the

communications with, the specific intent to promote, manage, establish, or carry on an unlawful

activity; and (3) while traveling, the defendant knowingly committed an act to promote, manage,

establish, or carry on an unlawful activity. See 11th Cir. Pattern Crim. Jury Inst. O71 (2018).

D.     Making a False Statement – Count 9

       To convict Connors on Count 9, the government will have to show: (1) the defendant

made a statement; (2) the statement was false; (3) the falsity concerned a material matter; (4) the

defendant acted willfully, knowing that the statement was false; (5) the false statement was made

or used for a matter within the jurisdiction of a department or agency of the United States. See

11th Cir. Pattern Crim. Jury Inst. O36 (2018).

                                    IV. TRIAL EVIDENCE

       The following, in general terms, explains the manner in which the government will prove

the various counts alleged in the superseding indictment.

A.     Conspiracy Count

       To prove the primary conspiracy count, the government will rely primarily on the

following types of evidence: (1) the testimony of cooperating co-conspirator-witnesses, namely,

Hammon and Williams; (2) the testimony of BCBS-AL employees who dealt with Gilbert during

the dispute between Trina Health and BCBS-AL over coverage of OIVIT; (3) the testimony of

the attorney for Regions with whom Gilbert dealt regarding Hammon’s debt, Gray; (4) the

testimony of legislators contacted by Hammon and encouraged to support H.B. 415; (5) the

testimony of a C.P. Homes official who interacted with Gilbert as Gilbert pushed H.B. 415



                                                 16
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 17 of 22



through the legislature; (5) financial records documenting payments by Trina Health individuals

to Gilbert; and (6) copies of email messages obtained from Hammon, Trina Health, BCBS-AL,

Davis, and CP Homes. As for the email messages from CP Homes and Trina Health, those

messages will be introduced through records custodians from those companies.

       Direct evidence of the agreement will come primarily through Hammon. Circumstantial

evidence will come through the records of Hammon’s and Gilbert’s communications. Evidence

of the overt acts alleged in the superseding indictment will arise from the various other witnesses

who interacted with Gilbert during the period alleged in the superseding indictment.

B.     Substantive Bribery Counts

       The evidence for the substantive counts of bribery alleged against Gilbert will consist of

the following things. First, testimony from Hammon, Gray, and financial records documenting

that Gilbert gave the specific things of value to Hammon. As for Counts 3 and 5, the evidence

will come from Gray and email messages that Gilbert intervened on Hammon’s behalf with

Regions. Hammon will testify that the intervention was valuable to him, as it afforded him time

he otherwise would not have had in order to repay his debt. Second, the evidence regarding the

conspiracy described regarding count one will be circumstantial evidence that Gilbert acted with

corrupt intent. Third, BCBS-AL officials will testify that the issue of whether or not BCBS-AL

was going to cover OIVIT was an issue that would have cost state insurance programs

significantly more than $5,000. Fourth, a state records custodian will testify that, during 2015

and 2016 each, Alabama received more than $10,000 in subsidies from the federal government.

C.     Travel Act Counts

       Turning to the Travel Act violations, as for Count 6, the government will show that

Gilbert traveled from Mexico to Montgomery through the use of government border crossing



                                                17
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 18 of 22



records and Gilbert’s own email message. As for Counts 7 and 8, the government will introduce

electronic mail messages send by Gilbert and Davis to show that each defendant used interstate

communications. As for evidence of the violations of the state ethics laws, the government will

rely upon the evidence introduced regarding Count 1 and argue that the same evidence

establishes that Defendants Gilbert and Davis acted in furtherance of a violation of state law.

D.     False Statement Count

       To convict Connors on Count 9, the government will call United States Postal Inspector

James Tynan. Tynan will testify that, on November 29, 2016, he interviewed Connors. During

that interview, Connors denied knowing that Hammon had a financial interest in Trina Health or

an affiliated entity. Tynan will testify that, at that point in the investigation, Hammon was the

investigation’s primary target. The extent to which Hammon concealed or shared with others his

financial interest in Trina Health and its affiliated entities was material to the investigation of

Hammon.

                              V. LIKELY EVIDENTIARY ISSUES

       In addition to the issues already raised by the parties in the motions in limine and the

parties’ joint report on those motions, see Doc. 178, the government anticipates argument at trial

over the admissibility of copies of email communications. The following addresses the manner

by which the government intends to introduce such email communication records.

       First, it is helpful to note that, on December 11, 2018, the Court convened a telephone

conference with the parties regarding the admissibility of co-conspirator statements. During that

conference, the Court instructed the government to, in this filing, identify the individuals whose

statements the government intends to introduce as a statement of a co-conspirator made during

and in furtherance of a conspiracy pursuant to Rule 801(d)(2)(E) of the Federal Rules of



                                                  18
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 19 of 22



Evidence and explain the manner by which the government intends to prove that the declarant

was a co-conspirator of a defendant. After that conference call, the government reviewed the

evidence it intends to introduce at trial. The government believes that the only individual whose

statements the government may seek to introduce pursuant to Rule 801(d)(2)(E) is Hammon. As

for establishing the existence of a conspiracy between Hammon and Gilbert, the government will

rely on Hammon’s testimony primarily. Gray’s testimony, as well as Gilbert’s email messages,

will provide circumstantial evidence corroborating Hammon’s testimony.

       The majority of the email messages the government will seek to introduce will be consist

of either: (1) Gilbert’s messages to others; or (2) messages sent to Gilbert. The former, the

government will argue are admissible pursuant to Rule 801(d)(2)(A). The latter, the government

will argue are offered to show their effect on Gilbert.

       There are some emails—primarily those from Trina Health, THCP, or CP Homes—

which the government will seek to introduce as business records, pursuant to Rule 803(6). Rule

803(6) provides that “[a] record of an act, event, condition, opinion, or diagnosis” is admissible

as an exception to the rule against hearsay if: (1) “the record was made at or near the time by –or

from information transmitted by—someone with knowledge”; (2) “the record was kept in the

course of a regularly conducted activity of a business, organization, occupation, or calling,

whether or not for profit”; (3) “making the record was a regular practice of that activity”; (4) “all

these conditions are shown by the testimony of the custodian or another qualified witness, or by

a certification . . .”; and (5) “the opponent does not show that the source of information or

method or circumstances of preparation indicate a lack of trustworthiness.” Fed. R. Evid.

801(6)(A)–(E).




                                                 19
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 20 of 22



        The emails the government will seek to introduce will meet these requirements. First, the

emails will have been written by principals of either CP Homes, THCP, or Trina Health. The

statements in the emails will have to do with the companies’ business operations. For each

company, those business operations will relate to Alabama diabetes treatment centers and efforts

to ensure that BCBS-AL reimbursed for services rendered at such centers. The records

custodians for those companies will testify that the emails were preserved in the regular course

of business operations. Finally, the government is not aware of any effort by any defendant to

demonstrate a lack of trustworthiness of such emails. Accordingly, the Rule 803(6) requirements

will be satisfied. See id.

        The government concedes that “the fact that emails are used for regularly conducted

business activity does not render all emails admissible under the business-records exception.”

See Braggs v. Dunn, No. 2:14-CV-601-MHT-GMB, 2017 WL 426875, *3 (M.D. Ala. Jan. 31,

2017); see also Morisseau v. DLA Piper, 532 F. Supp. 2d 595, 621 n.163 (S.D.N.Y. 2008) (“An

e-mail created within a business entity does not, for that reason alone, satisfy the business

records exception of the hearsay rule.”). For example, emails discussing “purely personal

matters, rather than business activities, not fall under the business-records exception and are

therefore inadmissible.” Braggs, 2017 WL 4268755 at *3 n.2. However, emails that are more

formal in nature, containing “audit results, instructions to subordinates, incident reports, and

requests for assistance,” may be admissible, especially if accompanied by witness testimony

indicating that the emails are the “only record of these business activities and communications.”

Id. at *3.

        The emails the government will seek to introduce as business records will relate entirely

to the business’ joint efforts to ensure that the Alabama diabetes clinics were profitable. The



                                                 20
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 21 of 22



emails will not consist of personal messages or other more casual correspondence. Accordingly,

they will meet the requirements of Rule 803(6).

       Additionally, many of the email messages will consist of messages and responses

grouped together in “chains.” Some of the messages in the chains will come from individuals

associated with the business at issue. Others will come from outside individuals. The

government will argue that the messages from outside individuals will be intended to show their

effects on the business entities. To the extent that this is not the case, the government will redact

the hearsay portions of the chains.

        Respectfully submitted, this 28th day of December, 2018.

                                                       LOUIS V. FRANKLIN, SR.
                                                       UNITED STATES ATTORNEY

                                                       /s/Jonathan S. Ross
                                                       Jonathan S. Ross
                                                       Assistant United States Attorney
                                                       131 Clayton Street
                                                       Montgomery, Alabama 36104
                                                       Phone: (334) 223-7280
                                                       Fax: (334) 223-7135
                                                       E-mail: jonathan.ross@usdoj.gov




                                                  21
     Case 2:18-cr-00116-MHT-WC Document 191 Filed 12/28/18 Page 22 of 22



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )        CR. NO. 2:18-CR-116-MHT-WC
                                             )
G. FORD GILBERT,                             )
MARTIN J. CONNORS, and                       )
RANDALL M. DAVIS                             )

                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to all

counsel of record.

       Respectfully submitted,



                                                      /s/Jonathan S. Ross
                                                      Jonathan S. Ross
                                                      Assistant United States Attorney
                                                      131 Clayton Street
                                                      Montgomery, Alabama 36104
                                                      Phone: (334) 223-7280
                                                      Fax: (334) 223-7135
                                                      E-mail: jonathan.ross@usdoj.gov




                                                 22
